      Case 1:11-cv-07076-JGK Document 95 Filed 09/30/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
V.

                                                       Case No. 11-cv-7076 (JGK)
MURDOCH SECURITY & INVESTIGATIONS,
INC., ROBERT GOLDSTEIN, AND WILLIAM
VASSELL,

                              Defendants.




     DECLARATION OF JUDE P. DAMASCO IN SUPPORT OF FEE REQUEST

        I, Jude P. Damasco, am over eighteen years of age and state the following facts

which I know of my own personal knowledge.

1.      I am a managing partner of Miller Kaplan Arase LLP ("MKA") which acquired

Damasco & Associates LLP ("Damasco"). MKA' s northern California office is located

at Two Embarcadero Center, Suite 2280, San Francisco, CA 94111. I am a certified

public accountant.

2.      Damasco, now MKA, was appointed as Tax Administrator for the SEC v

Murdoch Distribution Fund ("Fund") in the Order to Appoint Tax Administrator, Case

No. 1: 11-cv-07076-JGK, filed on July 17, 2014.

3.      Pursuant to our engagement agreement with the SEC, attached is a true and

correct copy of our invoice for tax compliance services performed on behalf of the

Fund.

4.      Please authorize the Court appointed Distribution Agent, Kurtzman Carson
     Case 1:11-cv-07076-JGK Document 95 Filed 09/30/19 Page 2 of 4




Consultants LLC, to remit payment in the amount of $2,534.35 to MKA according to

the instructions listed on the attached invoice.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on February 8, 2019, in Hailey, Idaho.
                    Case 1:11-cv-07076-JGK Document 95 Filed 09/30/19 Page 3 of 4

                                                      MILLER KAPLAN ARA.sE LLP
                                                        CERT IFIED PUBLIC ACCOUNTANTS SINCE 1941

                                   4 123 Lankershim Boulevard North Hollywood, Ca lifornia 91602




Michael Lim
SEC v Murdoch Distribution Fund
U.S. Securities & Exchange Commission
Office of Distributions Div of Enforcmnt
100 F Street, N.E., Mail Stop 5631
Washington , DC 20549-5631

Invoice:       513526                                                                              SEC E.A. reference : NY-08566-8
ID:            3094950                                                                   SEC/DC Case Number: 1:11-cv-07076-JGK
Date:          02/07/2019                                                           Responsible Party for Payment: Distribution Fund
Due Date:      03/09/2019                                                          Tax Administrator Appointment Date:   07/17/2014


For professional services rendered as follows :                                                      SEC
                                                                                                  DISCOUNT
                            SERVICE                                                     STAFF       RATE   HOURS          AMOUNT


Preparation and filing of the 2018 Qualified Settlement Fund Income Tax Return.                                           1,800.00


SEC QSF Additional Services - Consolidated Fund Accounting Report
           04/26/2018       Review                                                        KM        100.000       1.00      100.00
                                Review KCC 04/10/2018 Funds Analysis
                                report, compare it to our records and email
                                detailed message to Karen of KCC re areas of
                                Analysis in need of adjustments and to
                                provide a list of tasks that must be completed
                                to close QSF, et al.
SEC QSF Additional Services - Tax Reserve
           08/22/2018       Obtain Information for Analysis/Calculations                  KM        100.000      0.50        50.00
                               Review emails from M. Lim & J. Ambrogi re
                               tax reserve needed for residual distribution ,
                               research file documentation and send them a
                               detailed reply.
           09/07/2018       Preparation                                                   KM        100.000      0.50        50.00
                                Gather information relevant to preparing an
                                updated tax reserve & prepare report for
                                JPD's use in determining whether or not a tax
                                reserve is necessary for residual distribution .
SEC QSF Additional Services - Distribution Consulting
           11/07/2018       Obtain Information for Analysis/Calculations                  KM        100.000      0.50        50.00
                               Review ECF emails provid ing copies of DE 88
                               & 89 Motion re Residual Distribution, process
                               documents, cull information relevant to the
                               compliance obligations of the QSF and
                               document file re findings, et al.
           12/10/2018       Review                                                       NAS        320.000       1.00      320.00
                                Review final tranche distribution letter.
                                      MAIN : 818.769.2010    FAX : 818.769.3100    FED EIN XX-XXXXXXX
                                                             MillerKaplan.com
                     Case 1:11-cv-07076-JGK Document 95 Filed 09/30/19 Page 4 of 4
Miller Kaplan Arase LLP                                                                                                Page 2 of 2

        12/10/2018        Discussions/Meetings                                         KM        108.000     0.40      43.20
                             Review emails re KCC/Gilardi request for
                             review of tax statement in preparation for
                             residual distribution, research status of
                             pending payments by OF Vassell and reply to
                             internal email re same .
SEC QSF Additional Services - Statement to Eligible Investors
        12/10/2018        Discussions/Meetings                                        QAD        240.000     0.50     120.00
                             Reviewed draft paystub tax letter for the
                             residual (last) distribution per Dan Marotto's
                             request.
                                                                                      Total for Services            2,533.20
Charges
General Consulting Services - General Consulting
        02/04/2019        Delivery Charge                                                         0.000                  1.15
                             2018 Fed Tax Return - delivery charge.
                                                                                      Total for Charges                  1.15

                                                                                      Invoice Total                 $2,534.35


                              PLEASE REMIT PAYMENT VIA WIRE TRANSFER OR CHECK
                                   ACCORDING TO THE INSTRUCTIONS BELOW:
                                               WIRE FUNDS TO :

                                               CITY NATIONAL BANK
                                        400 N. ROXBURY DRIVE, 5TH FLOOR
                                             BEVERLY HILLS, CA 90210
                                  ABA NUMBER 122016066 SWIFT CODE CINAUS6L
                                    BENEFICIARY ACCOUNT NUMBER 113-238313
                              BENEFICIARY ACCOUNT NAME: MILLER KAPLAN ARASE LLP

                                                 MAKE CHECK PAYABLE TO :

                                          MILLER KAPLAN ARASE LLP
                           4123 LANKERSHIM BOULEVARD, NORTH HOLLYWOOD, CA 91602




         02/07/2019          01/31/2019             12/31/2018            11/30/2018          10/31/2018+               I21i1
           2,534.35                 0.00                   0.00                 0.00                  0.00          $2,534.35
                                    MAIN : 818.769.2010    FAX : 818 .7693100   FED EIN XX-XXXXXXX
                                                          MillerKaplan.com
